


Exhibit 10.25




This document affects your legal rights. You are advised to consult with
an attorney or other counsel of your choice prior to signing this Agreement.


SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered
into between Merit Medical Systems, Inc., a Utah corporation (“Employer”), and
Kent Stanger (“Employee”)(collectively, the “Parties”).
Recitals
WHEREAS, Employee has been employed as a Chief Financial Officer by
Employer;    
WHEREAS, the Parties have agreed that Employee’s employment with Employer will
terminate, and the Parties desire to set forth their respective rights and
obligations in respect of Employee’s separation from Employer, to be effective
January 4, 2016 (the “Termination Date”); and
WHEREAS, by this Agreement, and the sums paid to or for the benefit of Employee
hereunder, Employer and Employee intend to resolve any and all disputes of any
kind or character, if any, between them, including without limitation any and
all disputes arising from or related to Employee’s employment with Employer or
any Affiliate, the termination of that employment, or otherwise.
Agreement
NOW, THEREFORE, in consideration of the promises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to the following terms and conditions,
including the recitals by this reference:
1.Additional Definition
Affiliate: As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, member, employee, and/or agent of Employer;
and/or any subsidiary, division, or affiliate of Employer (including without
limitation any officer, director, shareholder, employee, and/or agent of any
such subsidiary, division, or affiliate); and/or any entity (including without
limitation any officer, director, shareholder, member, employee, and/or agent of
such entity) in which Employer owns, directly or indirectly, a legal or
beneficial interest (whether in whole or in part); and/or any individual or
entity (including without limitation any officer, director, shareholder, member,
employee, and/or agent of such entity) that owns, directly or indirectly, a
legal or beneficial interest (whether in whole or in part) in Employer.
2.Separation Benefits. In exchange for Employee’s execution of this Agreement
and the releases contained herein, Employer shall pay to or for Employee’s
benefit the following:
a.
Base Pay Sum. The total one-time lump sum of EIGHT HUNDRED TEN THOUSAND AND
00/100 U.S. DOLLARS ($810,000.00), less applicable federal and state payroll
withholding taxes at the federal and state lump sum payroll withholding rate
(this payment shall be made on the first regular payday immediately following
the expiration of the 7-day revocation period set forth in Section 3).

b.
Benefits. If Employee properly elects continuation coverage under Employer’s
group medical and/or dental insurance plan pursuant to Sections 601 through 607
of the Employee Retirement Income Security Act of 1974, as amended (“COBRA”),
Employer will pay that portion of the premium (excluding Employer HSA
contributions) which Employer paid on behalf of Employee and Employee’s enrolled
family members prior to the Termination Date through the earlier of (i) January
31, 2018; (ii) the date Employee first becomes eligible for coverage under any
group health plan maintained by another employer of Employee or Employee’s
spouse; or (iii) the date such COBRA continuation coverage otherwise terminates
as to Employee under the provisions of Employer’s group medical and/or dental
insurance plan. Nothing herein shall be deemed to extend the otherwise
applicable maximum period in which COBRA continuation coverage is provided or
supersede the plan provisions relating to early termination of such COBRA





--------------------------------------------------------------------------------




continuation coverage. Employee is responsible to ensure payment of Employee’s
share of the portion of the premium, if any, to COBRA Administrator by the 1st
day of each month.


Payment of any monies to or on behalf of Employee under this Section 2 shall be
subject to all applicable federal, state, and local payroll withholding taxes.
3.Review and Revocation. Employee acknowledges and agrees that Employee has
twenty-one (21) days from the date Employee receives this Agreement to consider
the terms of and to sign this Agreement. Employee may, at Employee’s sole and
absolute discretion, sign this Agreement prior to the expiration of the above
review period.
Employee may revoke this Agreement for a period of up to 7 days after Employee
signs it (not counting the day it was signed) and that the Agreement shall not
become effective or enforceable until the 7-day revocation period has expired.
To revoke this Agreement, Employee must give written notice stating that
Employee wishes to revoke the Agreement to Louise Bott, Vice President, Global
Human Resources and Organizational Development, Merit Medical Systems, Inc.,
1600 West Merit Parkway, South Jordan, UT 84095, Telefax: 801-253-6963. Any
notice stating that Employee wishes to revoke this Agreement must be faxed (with
fax delivery confirmation), emailed (with a reply confirmation from Louise
Bott), hand-delivered, or mailed (with confirmation of delivery) to Employer, as
set forth in this paragraph, in sufficient time to be received by Employer on or
before the expiration of the 7-day revocation period.
4.Release of All Claims. In consideration for the payment stated in Section 2
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee, for Employee and Employee’s heirs,
assigns, and all persons and entities claiming by, through, or under Employee,
hereby irrevocably, unconditionally, and completely releases, discharges, and
agrees to hold harmless Employer and its Affiliates (hereinafter referred to,
both individually and collectively, as “Releasees”) of and from any and all
claims, liabilities, charges, demands, grievances, lawsuits, and causes of
action of any kind or nature whatsoever, including without limitation claims for
contribution, subrogation, or indemnification, whether direct or indirect,
liquidated or unliquidated, known or unknown, which Employee has, had, or may
claim to have against Releasees (hereinafter collectively referred to as
"Claim(s)").    
The release, discharge, and agreement to hold harmless set forth in this Section
4 includes, without limitation, any Claim(s) that Employee had, has, or may
claim to have against Releasees:
a.
for wrongful or constructive discharge or termination, negligent or intentional
infliction of emotional distress, breach of express or implied contract, breach
of the covenant of good faith and fair dealing, violation of public policy,
defamation, promissory estoppel, detrimental reliance, retaliation, tortious
interference with contract or prospective economic advantage, invasion of
privacy, whistleblower protection, hostile work environment, personal injury
(whether physical or mental), or any other Claim(s), whether arising in tort or
in contract;

b.
for discrimination, hostile work environment / harassment, retaliation, or
otherwise arising under federal, state, or local law, including without
limitation Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Equal Pay Act, all claims under Titles 29 and 42 of the United States
Code, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, or any other federal, state, or local law prohibiting discrimination,
harassment, or retaliation on the basis of race, color, national origin,
religion, age, sex, disability, veteran status, or any other protected group
status;

c.
for discrimination, hostile work environment / harassment, retaliation, or
otherwise arising under the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act arising on or before the date of this
Agreement; and/or

d.
arising under the Employee Retirement Income Security Act (“ERISA”);

e.
arising under the Family and Medical Leave Act (“FMLA”);

f.
arising under any Utah state or local law, including without limitation, the
Utah Antidiscrimination Act, the Utah Minimum Wage Act, the Utah Employment
Selection Procedures Act, and the Utah Occupational Safety and Health Act;

g.
for unpaid wages, bonuses, commissions, or other compensation of any type or
kind;

h.
for attorney’s fees and/or costs; and/or

i.
for any other Claim(s) in any way related to or arising out of Employee’s
employment with Employer or the termination of that employment.





--------------------------------------------------------------------------------






Nothing in this Agreement waives Employee’s rights, if any, to (i) continue
Employee’s participation in Employer’s employee health benefit plan, as allowed
by COBRA and the terms, conditions, and limitations of the plan, (ii) any vested
rights that Employee may have under any employee pension or welfare benefit plan
in which Employee participated as an employee of Employer, and/or (iii) any
claims Employee has or may claim to have for worker’s compensation or
unemployment benefits.    
5.Exclusion for Certain Claims.    Notwithstanding the foregoing, Employer and
Employee agree that the release set forth in Section 4 above shall not apply to
any claims arising after the date Employee signs this Agreement, nor shall
anything herein prevent Employee or Employer from instituting any action to
enforce the terms of this Agreement. The Parties agree and acknowledge that the
release and waiver set forth in Section 4 above shall not prevent Employee from
participating in or cooperating with any state or federal agency, including the
Equal Employment Opportunity Commission (“EEOC”), investigation or charge of
discrimination. The Parties further agree and acknowledge that nothing in the
Agreement prevents or prohibits Employee from filing a charge of discrimination
with a state or federal agency, including the EEOC or the Utah
Antidiscrimination & Labor Division (“UALD”). However, Employee understands and
agrees that Employee is releasing Employer from any and all claims by which
Employee is giving up the opportunity to recover any compensation, damages, or
any other form of relief in any proceeding brought by Employee or on Employee’s
behalf. This release does not extend to claims that are non-waivable under the
law. Employee specifically acknowledges and agrees that Employee has been paid
all wages, overtime, commissions, or other compensation owed as of the Departure
Date, and that Employee has no further or additional compensation claims against
Employer. Employee further specifically acknowledges and agrees that Employee is
waiving, on behalf of Employee and Employee’s attorneys, all claims for fees and
expenses and court costs
6.Full and Complete Release. Employee understands and agrees that Employee is
releasing and waiving any Claim(s) that Employee does not know exists or may
exist in Employee’s favor at the time Employee signs this Agreement which, if
known by Employee, would materially affect Employee’s decision to sign this
Agreement. Nonetheless, for the purpose of implementing a full and complete
release of all Claim(s), Employee expressly acknowledges that the release set
forth in Section 4 is intended to include, without limitation, all Claim(s) that
Employee does not know or suspect to exist in Employee’s favor and that the
release set forth in Section 4 includes the release and extinguishment of any
such Claim(s). In addition, Employee agrees that Employee will not seek
re-employment with Employer at any time in the future and that the provisions of
this Section 6 are adequate and legal grounds to (a) reject Employee’s
application for re-employment or (b) terminate Employee’s employment should
Employee be rehired by Employer in violation of this Section 6.
7.Return of Goods to Employer. Employee covenants and warrants that Employee
returned to Employer (i) all documents or other information about Employer,
including without limitation confidential or proprietary information (whether
developed by Employee or by any other employee of Employer), (ii) all electronic
equipment and electronic information storage devices (e.g., computers, cellular
phones, PDAs, zip drives, thumb drives, disks, etc.), and (iii) company credit
cards, office keys, etc. that Employee obtained or that were made available to
Employee as a consequence of Employee’s employment with Employer and/or that
contain confidential or proprietary information about Employer or that otherwise
are the rightful property of Employer.
8.No Other Representations. Employee represents and warrants that no promise or
inducement has been offered or made except as herein set forth and that Employee
is entering into and executing this Agreement without reliance on any statement
or representation not set forth within this Agreement by any other party hereto,
or any person(s) acting on any party’s behalf.
9.Covenant of Confidentiality. Employee agrees that, as a material term of this
Agreement and to protect the goodwill, the Confidential Information (as defined
below), and the business of Employer, Employee shall not, from the date of this
Agreement through the end of the Payout Period or at any time thereafter,
without the express, prior written consent of the President of Employer: (i)
ever reveal, disclose, furnish, make accessible, or disseminate any of
Employer’s Confidential Information or any other matter concerning the business
affairs of Employer or of any customer or vendor of Employer or (ii) ever use or
exploit any of Employer’s Confidential Information or any other matter
concerning the business affairs of Employer or of any customer or vendor of
Employer for the personal and/or financial use, gain, or benefit of Employee or
of any other person or entity or for any other purpose.




--------------------------------------------------------------------------------




For purposes of this Agreement, "Confidential Information" means names,
addresses, telephone numbers, contact persons, and other identifying and
confidential information about persons, firms, corporations, and/or other
entities that are or become customers, accounts, licensors, vendors, and/or
suppliers of goods or services to or of Employer; customer lists; details of
client or consultant contracts; details of customer usage; non-public pricing
policies; operational methods; marketing plans or strategies; product and
program developments and plans; research projects; technology and technical
processes; business acquisition plans; personnel information and plans,
including without limitation compensation and contract terms; methods of
production; inventions; improvements; designs; original works of authorship;
derivative works; formulas; processes; compositions of matter; computer software
and related information, including without limitation programs, code, concepts,
methods, routines, formulas, algorithms, designs, specifications, architectures,
or inventions embodied therein, as well as all data, documentation, and
copyrights related thereto; patent applications; databases; mask works; trade
secrets; know-how; ideas; service marks; planned or proposed Website ideas and
plans, including but not limited to look and feel; and other intellectual
property or proprietary information rights and any and all rights, applications,
extensions and renewals in connection therewith (either proposed, filed, or in
preparation for filing); and financial information and general confidential
business information of Employer. Such information is confidential and unique,
not generally known in the industry, and gives Employer a competitive advantage
and significantly enhances Employer's goodwill.
Notwithstanding the foregoing, Confidential Information excludes information not
protected by trademark, copyright, patent, or other similar state, federal, or
worldwide protection and that, through no fault of Employee, is generally known
to the public, is generally employed in the medical device or equipment
manufacturing industry at or after the time Employee first learns of such
information, or generic information or knowledge which the Employee would have
learned in the course of similar employment or work elsewhere in the medical
device or equipment manufacturing industry; provided, however, that Employee
shall bear the burden of proving that any information disclosed or used by
Employee does not meet the definition of Confidential Information set forth
above and/or that the disclosure or use of Confidential Information occurred
through no fault of Employee.
10.Agreement Confidential. Employee agrees that Employee shall not disclose the
terms of this Agreement except to the extent required by law. Notwithstanding
the foregoing, Employee may disclose the terms of this Agreement to Employee’s
spouse, attorney, and/or tax advisor. If Employee discloses the terms of this
Agreement to Employee’s spouse, attorney, and/or tax advisor, Employee will
advise such person that, as a condition of such disclosure, such person must not
disclose the terms of this Agreement except to the extent required by law. In
addition, the Parties agree that Employee may disclose this Agreement to the
appropriate state or federal agency consistent with Section 5.
11.Non-Competition Covenant. In consideration for continued employment and
access to Confidential Information and to protect the Company’s goodwill with
its customers and vendors, the Confidential Information, and/or the business of
Employer, and Employer's investment in the training and education of Employee,
Employee agrees that, beginning on the Termination Date and continuing for
twelve (12) months from the later of (i) the Termination Date and (ii) the date
that Employee breaches any provisions of this Section 11, Employee shall not, in
any state in which Employer did business during the period of Employee’s
employment, directly or indirectly, either individually or on behalf of or with
any person or entity:
a.
compete with or against Employer by performing the same or substantially similar
work as Employee performed on behalf of Employer at any time during Employee’s
last twelve (12) months of employment with Employer or by performing work that
would require the use and/or disclosure of Confidential Information for a
Competing Entity (as defined below); or

b.
directly or indirectly own, manage, operate, control, be employed by, or provide
management or consulting services to any person or entity (other than Employer
or any affiliate of Employer) that competes with, or is a competitor of,
Employer ("Competing Entity").

12.Covenant Not to Provide Services/Solicit. Employee acknowledges the character
of Employer’s Business and the substantial amount of time, money, and effort
that Employer has spent and will spend in recruitment of employees, customers
and/or accounts. As a material term of this Agreement and to protect the
goodwill, the Confidential Information, and the business of Employer, Employee
covenants that, beginning on the Termination Date and continuing for twelve (12)
months from the later of (i) the Termination Date and (ii) the date that
Employee breaches any of the provisions of this Section 12, Employee shall not,
either individually or on behalf of or with any Person, directly or indirectly:




--------------------------------------------------------------------------------




a.
provide products or services that are the same as or substantially similar to
the business engaged in by Employer to any Person that was a current or former
customer or account of Employer with whom Employee (i) had contact or
communications at any time during Employee’s last six (6) months of employment
with Employer; (ii) supervised Employer’s account or dealings at any time during
Employee’s last six (6) months of employment with Employer; or (iii) about whom
Employee obtained Confidential Information during Employee’s last six (6) months
of employment with Employer;

b.
solicit or otherwise attempt to sell products or services that are the same as
or substantially similar to the business engaged in by Employer to any Person
that was a current or former customer or account of Employer with whom Employee
(i) had contact or communications at any time during Employee’s last twelve (12)
months of employment with Employer; (ii) supervised Employer’s account or
dealings at any time during Employee’s last twelve (12) months of employment
with Employer; or (iii) about whom Employee obtained Confidential Information
(as defined herein) during Employee’s last twelve (12) months of employment with
Employer;

c.
solicit or otherwise attempt to sell products or services that are the same as
or substantially similar to the business engaged in by Employer to any Person
that was a prospective customer or account whose business Employee solicited as
a representative of or on behalf of Employer or with whom Employee became
acquainted or whose identity Employee learned of as a consequence of Employee’s
employment with Employer within the last six (6) months of Employee’s employment
with Employer; and/or

d.
solicit, or attempt to solicit, divert, hire away, encourage, or otherwise
induce any employee, contractor, or consultant of Employer to terminate
his/her/its employment or relationship with Employer or hire or engage any
person employed by Employer at any point during Employee’s last six (6) months
of employment with Employer.

Employee has carefully read and considered the provisions of this Agreement and,
having done so, agrees that the restrictions set forth herein are fair,
reasonable, and necessary to protect Employer’s legitimate business interests,
including its goodwill with its clients and employees and its Confidential
Information.
13.Remedies. Employee agrees that a breach or threatened breach of Section 11
and 12 of this Agreement will result immediate and irreparable injury to
Employer. Employee, therefore, agrees that in the event of a breach or
threatened breach of Sections 11 and 12 of this Agreement, in addition to any
other remedy that Employer may have under this Agreement or applicable law,
Employer shall be entitled to an injunction, temporary restraining order or
other equitable relief restraining Employee from such breach. Nothing herein
shall be construed as prohibiting Employer from pursuing any other remedies for
such breach or threatened breach.
14.Wages and Commissions Paid in Full. Except as specifically set forth in
Section 2 above, Employee acknowledges and agrees that Employee has received all
monies due and owing to Employee from Employer, including without limitation any
monies due and owing for wages (including without limitation overtime), accrued
but unused vacation benefits, commissions, bonuses, or otherwise and that
Employee has no claim against Employer whatsoever for the payment of any further
wages (including without limitation overtime), commissions, bonuses, vacation
benefits, or other monies except as specifically set forth in Section 2.
15.Nondisparagement. Employee covenants that, as an agreed on material term of
this Agreement, Employee will not make any disparaging remarks (whether or not
Employee deems such comments to be true and accurate) about Employer or its
officers, directors, and employees and shall refrain from saying or doing
anything that reasonably could hold Employer or its officers, directors, or
employees up to disrepute in the eyes of any other person or entity or that
reasonably could interfere with Employer’s current or future business plans or
activities. This Section will not apply to activities carried out by Employee
pursuant to Paragraph 5.
16.Forfeiture of Consideration. Employee acknowledges and understands that the
provisions of Sections 9, 10 and 15 are each a material term of this Agreement
and that Employer would not be willing to enter into this Agreement if it did
not include the strict confidentiality and nondisparagement obligations set
forth herein. Therefore, if Employee breaches the terms of Sections 9, 10 and
15, then Employee agrees that Employer, in its sole discretion, may require that
Employee repay to Employer some or all of the money paid by Employer to Employee
under Section 2 above. In addition, Employee will remain liable for any actual
damages suffered by Employer and/or any officer, director, or employee arising
from or relating to Employee’s breach of the terms of Sections 9, 10 and 15.




--------------------------------------------------------------------------------




17.Not an Admission. This Agreement is not an admission by any party hereto that
either has violated any contract, law, or regulation or that Employer or
Employee has discriminated against the other or otherwise infringed on the
other’s rights and privileges or done any other wrongful act.
18.Service as a Director. The parties acknowledge that Employee is a member of
the Board of Directors of Employer. This Agreement applies solely to Employee’s
relationship with Employer as an employee of Employer, and nothing in this
Agreement shall be deemed to affect, qualify, modify or limit Employee’s service
and role as a director, including, without limitation, any and all rights,
indemnification, advancement of costs, benefits, insurance, claims, compensation
and awards applicable to Employee as a director of Employer or otherwise
applicable to all directors of Employer.
19.Limitation of Liability and Indemnification. Employer acknowledges that
Employee has served as an executive officer of Employer, including as the Chief
Financial Officer, and has also served as an officer and/or director of various
subsidiary and Affiliated organizations of Employer. Accordingly, Employer
acknowledges and agrees that Employee is entitled to all limitation of
liability, indemnification, insurance and all related rights and benefits
available to directors and officers of Employer, including any subsidiaries and
Affiliates thereof, under the certificate or articles of incorporation, bylaws
and/or other agreements, board resolutions, insurance contracts or otherwise
applicable to directors and officers of Employer and/or any of its subsidiaries
and Affiliates (collectively, the “D&O Rights”). Notwithstanding any other
provision of this Agreement, nothing in this Agreement shall be deemed to limit,
restrict, terminate, suspend, postpone or otherwise adversely affect any of the
D&O Rights with respect to Employee in connection with any and all past, present
or future third-party claims, liabilities, charges, demands, grievances,
lawsuits, and causes of action of any kind or nature whatsoever, including
without limitation, claims for contribution, subrogation, or indemnification,
whether direct or indirect, liquidated or unliquidated, known or unknown
(collectively, “Third-Party Claims”), brought against Employee arising out of or
otherwise related to Employee’s service as a director of officer of Employer or
any subsidiary or Affiliate thereof. Furthermore, Employer agrees that all D&O
Rights available to Employee as of the Termination Date shall continue in full
force and effect hereafter with respect to all Third-Party Claims contemplated
hereunder.
20.Entire Agreement. This Agreement constitutes the entire integrated
understanding between the parties regarding the subject matter hereof and
supersedes all negotiations, representations, prior discussions, and preliminary
agreements between the parties with respect to the subject matter hereof. No
promise, representation, warranty, or covenant not included in this Agreement
has been or is relied upon by either party. Notwithstanding any statute or case
law to the contrary, this Agreement may not be modified except by a written
instrument signed by each of the parties, whether or not such modification is
supported by separate consideration.
21.No Assignment of Claims. Employee represents that Employee has not made, and
will not make, any assignment of Claim(s) released by this Agreement and that no
other person or entity had or has any interest in any Claim(s) released by
Employee under this Agreement. Employee agrees to indemnify and hold harmless
Employer from any and all claims, demands, expenses, costs, attorney’s fees, and
causes of action asserted by any person or entity due to a violation of this
non-assignment provision.
22.Headings. The headings contained in this Agreement are for ease of reference
only and shall not limit or otherwise affect the interpretation of this
Agreement.
23.Attorney's Fees. If a civil action or other proceeding is brought to enforce
this Agreement, the prevailing party shall be entitled to recover reasonable
attorney's fees, costs, and expenses incurred, in addition to any other relief
to which such party may be entitled, whether incurred before or after the filing
of a civil action or the entry of judgment.
24.Controlling Law. This Agreement shall be governed by the laws of the State of
Utah. The parties agree that any dispute between them, whether arising under
this Agreement or the enforceability or interpretation thereof, shall be subject
to the exclusive jurisdiction of the federal or state courts situated in the
State of Utah, and each party hereby submits itself to the personal jurisdiction
of the courts situated in the State of Utah.
25.Waiver of Jury Trial. Each party hereto each hereby waives any right to a
trial by jury in any action or proceeding to enforce or defend any rights under
this Agreement or any amendment, instrument, document or agreement delivered in
connection herewith or hereafter and agree that any such action or proceeding
shall be tried before a judge and not before a jury.
26.Modification and Waiver. Notwithstanding any state or federal statutory or
case law to the contrary, this Agreement may not be modified except by a
document signed by Employer and Employee, whether or not such claimed
modification is supported by separate consideration. Any waiver by any party
hereto of any breach of any




--------------------------------------------------------------------------------




kind or character whatsoever by any other party, whether such waiver be direct
or implied, shall not be construed as a continuing waiver of, or consent to, any
subsequent breach of this Agreement on the part of the other party. In addition,
no course of dealing between the parties, nor any delay in exercising any rights
or remedies hereunder or otherwise, shall operate as a waiver of any of the
rights or remedies of the parties.
27.Successors. This Agreement shall inure to and bind the heirs, devisees,
executors, administrators, personal representatives, successors, and assigns, as
applicable, of the respective parties hereto.
28.Severability. If a court of competent jurisdiction shall find that the
provisions of Section 4 of this Agreement are unenforceable, whether in whole or
in part, then Employer shall have the right, at its sole option, to rescind this
Agreement and to cease any payments due and/or to recover from Employee all sums
paid by Employer to Employee under Section 2 of this Agreement provided,
however, that the provisions of this sentence shall not be enforceable to the
extent prohibited by the Age Discrimination in Employment Act or other
applicable law. Except as set forth in the immediately preceding sentence, if
any part of this Agreement is found to be unenforceable, the other provisions
shall remain fully valid and enforceable. It is the intention and agreement of
the parties that all of the terms and conditions hereof be enforced to the
fullest extent permitted by law.
29.Cooperation.   Employee agrees to cooperate fully with Employer with respect
to any investigation, legal proceeding, licensing or contract matter, or other
similar matter that may arise following Employee’s separation, and Employee
further agrees to be available to participate in and, if necessary, to give
testimony, in any such matter.
30.Knowing and Voluntary Execution. Employee acknowledges that Employee has read
this Agreement carefully, has consulted with an attorney or other counsel of
Employee’s choice or decided that Employee does not want to do so, and has had
the opportunity to ask any questions Employee may have regarding this Agreement.
Employee acknowledges that Employee fully understands the meaning and terms of
this Agreement. Employee acknowledge that Employee has signed this Agreement
voluntarily and of Employee’s own free will and that Employee is knowingly and
voluntarily releasing and waiving all Claim(s) that Employee has or may claim to
have against Employer to the full extent allowed by law.
31.Consultation with Counsel. Employee acknowledges that Employee has been
advised, by this Agreement, to consult an attorney or other counsel of
Employee’s choice prior to signing this Agreement. Each party hereto
acknowledges that it has had the opportunity, if such party so chooses, to
consult with counsel of such party’s choice prior to signing this Agreement.
Each party agrees that it shall be solely responsible for any attorney's fees
incurred by that party in the negotiation and execution of this Agreement.
32.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument. Facsimile or other electronically
delivered copies of signature pages to this Agreement shall be treated between
the parties as original signatures for all purposes.


EMPLOYEE
DATED: February 1, 2016            /s/ Kent W. Stanger                
Kent W. Stanger




EMPLOYER
Merit Medical Systems, Inc.


DATED: February 1, 2016            By: /s/ Louise Bott                
Louise Bott, V.P., Global Human Resources




